EXHIBIT 10.1




 
May 23, 2007
 
Todd Ford


 
Dear Todd:
 
This letter sets forth the substance of the separation agreement (the
“Agreement”) that Rackable Systems, Inc. (the “Company”) is offering to you in
connection with your employment transition.
 
1.    Separation. Your employment with the Company as its Executive Vice
President, and in all other employment positions, was terminated by the Company
effective May 23, 2007 (the “Separation Date”).
 
2.    Accrued Salary and Vacation. You hereby certify that the Company timely
paid you all accrued salary, and all accrued and unused vacation earned and
payable for your services through the Separation Date, less standard payroll
deductions and withholdings. The Company also will pay you for all accrued but
unpaid business expenses incurred by you in accordance with the Company’s
expense reimbursement policy.
 
3.    Severance Payments. Your employment termination shall be deemed a
termination without Cause pursuant to the terms of your Employment Agreement
with the Company dated December 23, 2002 (the “Employment Agreement”), as
amended by the First Amendment to the Employment Agreement dated September 1,
2005 (collectively with the Employment Agreement, the “Amended Agreement”).
Accordingly, pursuant to Section 4(b) of the Employment Agreement, in exchange
for you entering into and abiding by the terms of this Agreement and Sections 6,
7, and 8 of the Employment Agreement, the Company will pay you severance in the
form of continuing payment of your last base salary, less applicable payroll
deductions and withholdings, for a period of twelve (12) months (the “Severance
Payments”, the twelve (12) month period referred to as the “Severance Period”).
The Severance Payments will be paid on the Company’s regular payroll cycle
beginning on the first regularly-scheduled payroll date after the Effective Date
of this Agreement, as defined in paragraph 9 below.
 
4.    Health Insurance. To the extent provided by the federal COBRA law or, if
applicable, state insurance laws, and by the Company’s current group health
insurance policies, you will be eligible to continue your group health insurance
benefits at your own expense. Later, you may be able to convert to an individual
policy through the provider of the Company’s health insurance, if you wish.  If
you timely elect continued coverage under COBRA, the Company, as part of this
Agreement and as a further severance benefit, will pay the COBRA premiums
necessary to maintain your current level of health insurance coverage (for
yourself and any
 

 
 

--------------------------------------------------------------------------------

 

covered dependents) in effect through the twelve (12) month anniversary of the
Separation Date (“COBRA Premiums”).
 
5.    Equity. On December 23, 2002, you were granted certain stock options
(collectively, the “Options”) pursuant to the terms of the Rackable Systems,
Inc. 2002 Stock Option Plan (the “2002 Plan”). The Options shall cease vesting
as of the Separation Date; provided, however, that in exchange for entering into
this Agreement and allowing it to become effective by its terms, the Company
will accelerate the vesting of the Options so that you become fully vested in
the number of Options that would have become vested if your employment continued
for twelve (12) months after the Separation Date. Additionally, you will have
twelve (12) months after the Separation Date to exercise any vested shares
subject to the Options. Except as expressly provided herein, your rights, duties
and obligations with respect to the Options (including your right to exercise
any vested shares) shall continued to be governed by the terms and conditions of
the 2002 Plan and the stock option grant notices and stock option agreements
applicable to the Options. Any stock options granted to you on September 1,
2006, or on January 2, 2007, which were unvested as of your Separation Date,
terminated as of your Separation Date pursuant to the Company’s 2005 Equity
Incentive Plan. A summary of your options and restricted stock as of May 23,
2007 is set forth on the table attached as Exhibit A hereto.
 
6.    Other Compensation or Benefits. The Company will reimburse you for the
reasonable attorneys’ fees incurred by you in connection with this Agreement up
to a maximum of $5,000.00. You acknowledge that, except as expressly provided in
this Agreement, you will not receive any additional compensation, bonuses,
equity interests or vesting, severance or other benefits from the Company or any
of its affiliated entities after the Separation Date.
 
7.    Other Obligations. You hereby acknowledge and agree to abide by your
continuing obligations under Sections 6 (Confidential Information, Inventions
and Intellectual Property Rights; Non-Disparagement; Confidentiality of Terms),
7 (Non-Solicitation) and 8 (Enforcement) of the Employment Agreement, including
(but not limited to) your obligations pursuant to your Invention and
Non-Disclosure Agreement with the Company dated December 23, 2002 (the
“Confidentiality Agreement”).
 
8.    Release of Claims.
 
(a)    General Release by You. Except for the Excluded Claims (as defined
below), in consideration for the benefits to be provided to you under this
Agreement to which you would not otherwise be entitled, you hereby generally and
completely release the Company, its parent, subsidiary, and affiliated entities
and each of their respective officers, directors, agents, servants, employees,
attorneys, shareholders, successors, and assigns (collectively with the
“Released Parties”), of and from any and all claims, liabilities, and
obligations, both known and unknown, arising out of or in any way related to
events, acts, conduct or omissions occurring at any time prior to or at the time
you sign this Agreement (collectively, the “Released Claims”).
 
(b)    Claims Released by You. The Released Claims include, but are not limited
to: (1) all claims arising out of or in any way related to your employment with
the Company or the termination of that employment; (2) all claims related to
your compensation or

 
 

--------------------------------------------------------------------------------

 

benefits from the Company, including salary, bonuses, commissions, vacation pay,
severance pay, fringe benefits, stock, stock options, or any other ownership or
equity interests in the Company; (3) all claims for breach of contract, wrongful
termination, and breach of the implied covenant of good faith and fair dealing
(including claims based on or arising under the Agreement); (4) all tort claims,
including claims for fraud, defamation, emotional distress, and discharge in
violation of public policy; and (5) all federal, state, and local statutory
claims, including claims for discrimination, harassment, retaliation, attorneys’
fees, or other claims arising under the federal Civil Rights Act of 1964 (as
amended), the federal Americans with Disabilities Act of 1990, the federal Age
Discrimination in Employment Act (as amended) (“ADEA”), the federal Family and
Medical Leave Act, the California Labor Code (as amended), the California Family
Rights Act, and the California Fair Employment and Housing Act (as amended).
 
(c)    Excluded Claims. Notwithstanding the foregoing, the following are not
included in the Released Claims (the “Excluded Claims”): (1) rights you have
under this Agreement; (2) any claims that may arise out of any events, acts,
conduct or omissions occurring after this Agreement is executed, including
without limitation any claims for breach of this Agreement; (3) any rights or
claims for indemnification you may have pursuant to any written indemnification
agreement to which you are a party, as well as the charter, bylaws, or operating
agreements of any of the Released Parties, or under applicable law; (4) vested
benefits under the terms of the Company’s 401K, life insurance, health
insurance, or disability insurance plans, or (5) any rights which are not
waivable as a matter of law. In addition, you understand that nothing in this
release prevents you from filing, cooperating with, or participating in any
proceeding before the Equal Employment Opportunity Commission, the Department of
Labor, or the California Department of Fair Employment and Housing, except that
you acknowledge and agree that you shall not recover any monetary benefits in
connection with any such claim, charge or proceeding with regard to any claim
released herein. You hereby represent and warrant that, other than the Excluded
Claims, you are not aware of any claims you have or might have against any of
the Released Parties that are not included in the Released Claims.
 
(d)    Release by the Company. The Company hereby generally and completely
releases you of and from any and all claims, liabilities, and obligations, both
known and unknown, arising out of or in any way related to events, acts, conduct
or omissions occurring at any time prior to or at the time the Company signs
this Agreement; provided, however, that that this release shall not extend to:
(1) any claims that may arise out of any events, acts, conduct or omissions
occurring after this Agreement is executed, including without limitation any
claims for breach of this Agreement; (2) any claims arising at any time out of
your obligations to protect the Company’s proprietary information, including
without limitation any claims arising from your obligations under your
Confidentiality Agreement, claims arising under the California Uniform Trade
Secrets Act, or common law claims arising from these obligations; or (3) any
claims arising from any actions by you during your employment with the Company
which were outside of your authority or outside of the course and scope of your
employment.
 
9.    ADEA Waiver and Release. You acknowledge that you are knowingly and
voluntarily waiving and releasing any rights you may have under the ADEA (“ADEA
Waiver”). You also acknowledge that the consideration given for the ADEA Waiver
is in addition to anything of value to which you were already entitled. You
further acknowledge that you have

 
 

--------------------------------------------------------------------------------

 

been advised by this writing, as required by the ADEA, that: (a) your ADEA
Waiver does not apply to any rights or claims that arise after the date you sign
this Agreement; (b) you should consult with an attorney prior to signing this
Agreement; (c) you have twenty-one (21) days to consider this Agreement
(although you may choose to voluntarily sign it sooner); (d) you have seven (7)
days following the date you sign this Agreement to revoke your acceptance of it;
and (e) this Agreement will not be effective until the date upon which the
revocation period has expired unexercised, which will be the eighth day after
you sign this Agreement (“Effective Date”).
 
10.    Section 1542 Waiver. The parties each UNDERSTAND THAT THIS AGREEMENT
INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS, except as otherwise stated
herein. In giving the release herein, which includes claims which may be unknown
to the Company or you at present, the parties acknowledge that they have read
and understand Section 1542 of the California Civil Code, which reads as
follows:
 
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
 
The parties each expressly waive and relinquish all rights and benefits under
that section and any law of any other jurisdiction of similar effect with
respect to the parties’ respective releases of any unknown or unsuspected claims
herein.
 
11.    Confidential Arbitration. You and the Company agree that any and all
disputes, claims, or causes of action, in law or equity, arising from or
relating to the enforcement, breach, performance, interpretation, or execution
of this Agreement, shall be resolved solely and exclusively, in accordance with
the arbitration procedures set forth in Section 25 of the Employment Agreement.
Nothing herein shall prevent you or the Company from seeking injunctive relief
in court to prevent irreparable harm pending completion of any arbitration
proceeding.
 
12.    Mutual Nondisparagement. You agree that you will not make any disparaging
remarks, or any remarks that could reasonably be construed as disparaging,
whether orally or in writing, regarding the Company that is intended to be
harmful to the Company or its reputation. The Company agrees that its officers
and directors will not make any disparaging remarks, or any remarks that could
reasonably be construed as disparaging, whether orally or in writing, regarding
you that is intended to be harmful to your business or personal reputation.
Nothing in this Section 12 is intended to prohibit you or the Company or any of
its officers or directors from testifying or responding truthfully in response
to any court order, arbitral order, subpoena or government investigation, or in
connection with any legal proceeding brought by one party against the other.
 
13.    Entire Agreement. This Agreement, together with the Amended Agreement,
your applicable Stock Option Agreements, the Indemnification Agreement between
you and the Company, and the Confidentiality Agreement, constitutes the
complete, final and exclusive embodiment of the entire agreement between you,
the Company and other parties hereto with

 
 

--------------------------------------------------------------------------------

 

regard to the subject matter hereof. It supersedes any and all agreements
entered into by and between you and the Company; provided, however, that any of
your obligations set forth in the Amended Agreement that survive the termination
of your employment (including without limitation Sections 6, 7, and 8 of the
Employment Agreement) shall remain in full force and effect and considered a
material part hereof. This Agreement is entered into without reliance on any
promise or representation, written or oral, other than those expressly contained
herein. It may not be modified except in a writing signed by you and a duly
authorized officer of the Company. Each party has carefully read this Agreement,
has been afforded the opportunity to be advised of its meaning and consequences
by his or its respective attorneys, and signed the same of his or its own free
will.
 
14.    Applicable Law. This Agreement will be deemed to have been entered into
and will be construed and enforced in accordance with the laws of the State of
California as applied to contracts made and to be performed entirely within
California.
 
15.    Severability. If a court of competent jurisdiction determines that any
term or provision of this Agreement is invalid or unenforceable, in whole or in
part, then the remaining terms and provisions hereof will be unimpaired. The
court or arbitrator will then have the authority to modify or replace the
invalid or unenforceable term or provision with a valid and enforceable term or
provision that most accurately represents the parties’ intention with respect to
the invalid or unenforceable term or provision.
 
16.    Execution. This Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument. Signed counterparts transmitted by
facsimile or PDF transmission shall be as effective as originals.

 
 

--------------------------------------------------------------------------------

 

If this Agreement is acceptable to you, please sign and date below and return
the original to me.
 
We wish you the best of luck in your future endeavors.
 
Sincerely,
 
Rackable Systems, Inc.
 
By:  /s/ Mark Barrenechea

--------------------------------------------------------------------------------

Mark Barrenechea
Chief Executive Officer




Attachment: Exhibit A




Understood and Agreed:
 
/s/ Todd Ford

--------------------------------------------------------------------------------

Todd Ford
 
Date: May 24, 2007
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
EQUITY SUMMARY
 
Option Awards As of May 23, 2007
 
Grant Date
Number of Option Shares Granted
Exercise Price
Number of Option Shares Exercised
Outstanding Number of Option Shares
Number of Vested Option Shares Exercisable
Number of Unvested Option Shares
Number of Unvested Option Shares Accelerated Under Agreement
12/23/2002
500,000
$0.71
423,610
76,390
18,056
58,334
58,334
12/23/2002
204,225
$2.14
144,342
59,883
36,056
23,827
23,827
12/23/2002
129, 108
$2.14
105,437
23,671
8,608
15,063
15,063
9/1/2006
162,500
$27.36
0
162,500
27,083
135,417
0
1/2/07
162,500
$30.97
0
162,500
13,541
148,959
0
Total
1,158,333
    
673,389
484,944
103,344
381,600
97,224





Restricted Stock Awards as of May 23, 2007
 
Grant Date
Number of Shares Granted
Number of Shares Released/Sold
Number of Outstanding Restricted Shares
Number of Vested Restricted Shares
Number of Unvested Restricted Shares
Number of Unvested Restricted Stock Awards Accelerated Under Agreement
9/1/2006
22,500
2812
19,688
2,812
19,688
0
1/2/07
22,500
1406
21,094
1,406
21,094
0
Total
45,000
4,218
40,782
4,218
40,782
  

 
 
 
 

--------------------------------------------------------------------------------

 
 


 